Case 1:17-cv-02972-RDB Document 408 Filed 12/09/19 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
(Northern Division)
KEYES LAW FIRM, LLC,
Plaintiff,

Civil Action No. 1:17-cv-02972-RDB

NAPOLI BERN RIPKA SHKOLNIK, LLP, et ai.,

Defendants.
DEFENDANTS NAPOLI BERN RIPKA SHKOLNIK, LLP, NAPOLI BERN, LLP,
NAPOLI BERN & ASSOCIATES, LLP, NAPOLI BERN RIPKA, LLP, NAPOLI BERN
RIPKA SHKOLNIK & ASSOCIATES, LLP, LAW OFFICES OF NAPOLI BERN, LLP,
LAW OFFICES OF NAPOLI BERN RIPKA & ASSOCIATES, LLP, LAW OFFICES OF
NAPOLI BERN RIPKA SHKOLNIK LLP, LAW OFFICES OF NAPOLI BERN RIPKA
SHKOLNIK & ASSOCIATES LLP, NAPOLI, KAISER, BERN & ASSOCIATES, LLP,
AND PASTERNACK TILKER NAPOLI BERN LLP’S MOTION IN LIMINE TO
PRECLUDE EVIDENCE OF PLAINTIFF’S CLAIM FOR DLF’S FEES BECAUSE DLF
HAS DISAVOWED THE PLAINTIFF’S RIGHT TO PURSUE ITS FEE AND IT HAS

DISCLAIMED ANY OF ITS FEES.

Defendants Napoli Bern Ripka Shkolnik, LLP (“NBRS”), and Defendants Napoli Bern,
LLP, Napoli Bern & Associates, LLP, Napoli Bern Ripka, LLP, Napoli Bern Ripka Shkolnik &
Associates, LLP, Law Offices of Napoli Bern, LLP, Law Offices of Napoli Bern Ripka &
Associates, LLP, Law Offices of Napoli Bern Ripka Shkolnik LLP, Law Offices of Napoli Bern
Ripka Shkolnik & Associates LLP, Napoli, Kaiser, Bern & Associates, LLP, and Pasternack
Tilker Napoli Bern LLP (the “Legacy Defendants”), by and through undersigned counsel, hereby
join in Defendants’ Napoli Shkolnik, PLLC, Paul Napoli Law, PPLC, Napoli Shkolnik &
Associates, PLLC, Napoli Law, PLLC (the “Napoli Defendants”) and Paul J. Napoli’s Motion in

limine to preclude evidence of Plaintiffs claim for the David Law Firm’s (“DLF”) fees because

362948041 12/09/2019
Case 1:17-cv-02972-RDB Document 408 Filed 12/09/19 Page 2 of 3

DLF has disavowed the Plaintiffs right to pursue its fee and it has disclaimed any of its fees, and
in support state as follows:

NRBS and the Legacy Defendants hereby incorporate by reference as if fully stated
herein the Napoli Defendants and Paul J. Napoli’s Motion in limine to preclude evidence of
Plaintiff's claim for DLF fees because DLF has disavowed the Plaintiff's right to pursue its fee

and it has disclaimed any of its fees.

Dated: December 9, 2019

Respectfully submitted,

/s/ Michelle N. Lipkowitz
Michelle N. Lipkowitz (Bar No. 27188)
Kayleigh T. Keilty (Bar No. 18969)
Leland Shelton (Bar No. 20682)

Saul Ewing Amstein & Lehr LLP

500 E. Pratt Street, Suite 800
Baltimore, Maryland 21202

(410) 332-8603 (telephone)

(410) 332-8081 (facsimile)
Michelle.Lipkowitz@saul.com (email)

Counsel for Napoli Bern Ripka Shkolnik,
LLP, Napoli Bern, LLP, Napoli, Bern &
Associates, LLP, Napoli Bern Ripka, LLP,
Napoli Bern Ripka Shkolnik & Associates,
LLP, Law Offices of Napoli Bern, LLP, Law
Offices of Napoli Bern Ripka & Associates,
LLP, Law Offices of Napoli Bern Ripka
Shkolnik, LLP, Law Offices of Napoli Bern
Ripka Shkolnik & Associates, LLP, Napoli,
Kaiser, Bern & Associates, LLP and Napoli
Bern Ripka & Associates, LLP, Pasternak
Tilker Napoli Bern, LLP

36294804, 1 12/09/2019
Case 1:17-cv-02972-RDB Document 408 Filed 12/09/19 Page 3 of 3

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 9th day of December, 2019, a copy of the foregoing
was served via ECF upon:

David J. Shuster, Esquire

Jean E. Lewis, Esquire

Ezra S. Gollogly, Esquire

Emily R. Greene, Esquire
KRAMON & GRAHAM, P.A.

One South Street, Suite 2600
Baltimore, Maryland 21202
Attorneys for Keyes Law Firm, LLC

William N, Sinclair, Esquire

Silverman Thompson Slutkin White

201 North Charles Street, 26th Floor

Baltimore, Maryland 21201
bsinclair@mdattorney.com

Attorney for Defendants Bern Ripka LLP,

Marc J. Bern & Partners LLP, and Marc Jay Bern

Eric Pelletier, Esquire

Timothy C. Lynch, Esquire

Harold Walter, Esquire

Meghan Finnerty, Esquire

OFFIT KURMAN, PA.

4800 Montgomery Lane, 9th Floor
Bethesda, Maryland 20814
epelletier@offitkurman,com
tlynch@offitkurman.com
hwalter@offitkurman.com
mfinnerty@offitkurman.com

Attorney for Defendants Paul J. Napoli,
Napoli Shkolnik PLLC, Paul Napoli Law
PLLC, and Napoli Law PLLC

Date: December 9, 2019 /s Kayleigh T. Keilty
Kayleigh T. Keilty

36294804.1 12/09/2019
